909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Dewitt MCDOWELL, Plaintiff-Appellant,v.LIBERTY CASH GROCERS, INC., et al., Defendants,D.E. Ross, Defendant-Appellee.
No. 90-5027.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1990.

1
Before WELLFORD and SUHRHEINRICH, Circuit Judges;  and SAM H. BELL, District Judge.*

ORDER

2
John Dewitt McDowell appeals a judgment of the district court in a civil rights action.  He now moves for the appointment of counsel.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
McDowell filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the United States District Court for the Western District of Tennessee.  In support of his request for a declaratory judgment and monetary damages, he alleged that various members of the Memphis police force, including defendant D.E. Ross, utilized excessive force in securing his arrest and subsequently were deliberately indifferent to his reasonable medical needs.  An initial trial resulted in the district court's decision to grant a motion by the defendants for a directed verdict.  This court later affirmed that judgment except in regard to McDowell's claim that defendant Ross violated his rights under the fourth amendment by striking him twice with a night stick.   See McDowell v. Rogers, 863 F.2d 1302, 1307 (6th Cir.1988).  That claim was remanded to the district court for a second trial, which concluded with the jury rendering a verdict in favor of defendant Ross.  Upon the district court's entry of a judgment to that effect, McDowell filed this appeal.


4
As the basis of his appeal before this court, McDowell contends that the district court committed numerous errors of an evidentiary nature.  This court has carefully scrutinized the record and has concluded that those allegations are without merit.  Accordingly, the motion for appointment of counsel is denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Sam H. Bell, U.S. District Judge for the Northern District of Ohio, sitting by designation